Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-6-2007

Fasano v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3483




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Fasano v. USA" (2007). 2007 Decisions. Paper 616.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/616


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-283                                                  NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 06-3483
                               ________________

                              FRANK J. FASANO,

                                         Appellant

                                         v.

                      UNITED STATES OF AMERICA
              ATTORNEY GENERAL OF THE UNITED STATES;
          SECRETARY OF DEPARTMENT OF HOMELAND SECURITY;
                CHRISTOPHER J. CHRISTIE, U.S. ATTORNEY;
                     ROBERT P. WEIMANN, DIR. AAO;
              ACTING OFFICER IN CHARGE U.S DEPARTMENT
                        OF HOMELAND SECURITY
                  ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                             (D.C. Civ. No. 05-05874)
                   District Judge: Honorable William J. Martini

                   ______________________________________

Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 June 28, 2007

          Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES.

                              (Filed: August 6, 2007)

                            ___________________

                                  OPINION
                            ____________________
PER CURIAM

       Frank Fasano appeals from the District Court’s order dismissing his civil rights

complaint. For the reasons below, we will summarily affirm the District Court’s order.

       In 2005, Fasano filed a pro se civil rights action against the United States of

America and various federal officials, alleging that his civil rights had been violated as a

result of defendants’ having denied his wife, Shirley Maia-Fasano, a visa to permit her to

re-enter the United States.1 He sought damages and an order directing the defendants to

grant Maia-Fasano a visa to re-enter the United States. The defendants filed a motion to

dismiss, which the District Court granted. The District Court explained that it did not

have jurisdiction to review the decision regarding waiver of exclusion under the Act,

noting that Fasano did not argue to the contrary, and held that Fasano’s constitutional

claim was without merit. Fasano timely appealed.

       We conclude that the District Court properly granted the motion to dismiss

Fasano’s complaint. The Constitution “does not recognize the right of a citizen spouse to




   1
    Maia-Fasano came to the United States from Brazil in 1996 as a non-immigrant
visitor. Thereafter, she married an American citizen and filed an application for an
adjustment of status based on the marriage. The application was denied in October 2001
for lack of prosecution. In 2004, Maia-Fasano divorced her first husband and married
Fasano. She left the country thereafter to visit her mother, who was ill, and was denied
re-entry in April 2004. Fasano filed for a waiver under section 212(a)(9)(B)(v) of the
Immigration and Nationality Act on his wife’s behalf. The application was denied in
February 2005, by the Officer in Charge in Lima, Peru. That decision was appealed, but
the appeal was dismissed. The case was reopened in November 2005; the prior decisions
were affirmed.

                                             2
have his or her alien spouse remain in the country.” Bangura v. Hansen, 434 F.3d 487,

496 (6th Cir. 2006)(quoting Almario v. Attorney General, 872 F.2d 147, 151 (6th Cir.

1989)); see also Burrafato v. U.S. Dept. of State, 523 F.2d 554, 555 (2nd Cir. 1975)

(reaffirming that no constitutional right of a citizen spouse is violated by deportation of his

alien spouse).

       As no substantial question is presented in this appeal, we will grant appellees’

motion and will affirm the District Court’s order. See 3rd Cir. LAR 27.4 and I.O.P. 10.6.